Citation Nr: 0723843	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for amputation of four 
toes on the right foot, secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The issues of entitlement to service connection for diabetes 
mellitus, amputation of toes on the right foot, and 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish a current diagnosis 
of malaria or of any residuals of malaria.  


CONCLUSION OF LAW

Malaria was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claim was received in May 
2003.  The RO wrote to the veteran to provide the notice 
required by the VCAA in June 2003.  The RO advised the 
veteran of the evidence required to substantiate his claim 
for service connection.  The letter advised the veteran of 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran did not respond to the RO's letter.  The 
veteran's claim was adjudicated in August 2003.  He was 
denied service connection for malaria as there was no 
evidence of his having malaria in service.  

The Board finds that the veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The veteran submitted evidence with his claim but did not 
identify, or provide, any additional information or evidence 
that would support his claim.  There is no evidence of 
prejudice to the veteran based on any notice deficiency and 
he has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains private medical 
records submitted by the veteran and VA records that were 
obtained based on information from the veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran's service medical records do not show that he was 
treated for malaria in service.  The private medical records 
provided by the veteran document thorough and extensive 
evaluations for several medical conditions.  There is no 
mention of malaria by history or of any residuals of a past 
illness.  There is clearly no evidence of a current diagnosis 
of malaria.  The veteran's contentions of being treated for 
malaria in boot camp are not supported by the evidence of 
record.  See generally Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. June 2006).  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).  The Board finds that VA has complied, to the 
extent required, with the duty- to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The decision 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was not provided with the 
notice required by the decision in Dingess.  However, there 
is no prejudice to the veteran for the lack of notice.  As 
the Board has denied service connection for malaria, no 
rating or effective date will be assigned.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Background and Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran served on active duty from March 1963 to March 
1968.  A review of his service medical records (SMRs) for 
that period is negative for any evidence of treatment or 
diagnosis of malaria.  The veteran contends he was treated 
for malaria during boot camp in 1963; however, there is no 
record of such treatment.  Moreover, the veteran did not 
report any history of malaria at the time of his reenlistment 
physical examination in March 1965 and no history was 
recorded at the time of his separation physical examination 
in March 1968.

Associated with the claims folder are private records from K. 
B. Botsford, M.D., J. E. Cantrell, M.D., and St. Vincent's 
Hospital for the period from March 1987 to March 1996.  The 
veteran underwent evaluations for diagnosis and treatment of 
anemia, sarcoidosis, and erythemic myelosis.  Detailed 
medical histories were obtained and were negative for malaria 
at all times.  The veteran had thorough evaluations.  The 
records do not reflect any treatment for malaria, either past 
or present.

Associated with the claims folder is a VA general medical 
examination dated in July 1999.  The veteran was evaluated in 
conjunction with a claim of service connection for spinal 
meningitis.  He alleged that he was treated for the condition 
during boot camp.  The veteran did not give any history of 
treatment for malaria in service.  

Also associated with the claims folder are VA treatment 
records for the period from July 2002 to June 2003.  There is 
no reference to malaria in the records, either by history or 
as a current diagnosis.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau, supra.  Therefore, 
the Board concludes that, without any current clinical 
evidence confirming the presence of malaria, or any residuals 
thereof, service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for malaria.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

ORDER

Entitlement to service connection for malaria is denied.


REMAND

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He is also seeking entitlement to service 
connection for amputation of four toes of the right foot and 
peripheral neuropathy as secondary to his diabetes mellitus.  
The veteran contends that he was exposed to herbicides, 
namely Agent Orange, while serving in Korea and is entitled 
to service connection for his diabetes mellitus as a 
presumptive disease.

The veteran's personnel records show that he was stationed in 
Korea from March 1967 to March 1968.  This included an 
assignment to the Headquarters and Headquarters Company 
(HHC), 2nd Battalion (Bn), 38th Infantry (Inf), July 27, 1967, 
to March 21, 1968.  The veteran was released from active duty 
at Ft. Lewis, Washington, on March 22, 1968.

The veteran's SMRs are negative for any treatment or 
diagnosis of diabetes during service.  

The Board notes that the Department of Defense has confirmed 
that Agent Orange was used along the Demilitarized Zone (DMZ) 
in Korea from April 1968 through July 1969.  The Veterans 
Benefits Administration (VBA) has incorporated information 
regarding such exposure into their Adjudication Procedure 
Manual, M21-1R.  Specifically, M21-1R, Part IV, Subpart ii, 
Chapter 2, Section C, Topic 10, Block k (M21-1R, IV, ii, 2, 
C, k.) provides guidance on adjudicating claims of exposure 
to herbicides in Korea.  The cited provision lists a number 
of units as confirmed to having been exposed to herbicides, 
to include the 2nd Bn, 38th Inf.  

Although the veteran's parent unit is listed as one of the 
units presumed to have been exposed to herbicides, the period 
for exposure is from April 1968 to July 1969.  As noted, 
supra, the veteran left Korea on March 21, 1968, and was 
released from active duty at Ft. Lewis, Washington, on March 
22, 1968.  Thus his service in Korea was terminated prior to 
the documented use of herbicides.  The veteran would have to 
submit evidence to demonstrate that he had exposure to 
herbicides, prior to April 1968, in order to establish 
entitlement to presumptive service connection.  

The veteran can still substantiate his claim for direct 
service connection if he can show that his diabetes mellitus 
is related to his military service, or that it manifested 
itself within one year after service.  In that regard, the 
Board notes that the July 1999 VA examiner reported that the 
veteran had diabetes mellitus, and since 1992, a severe 
painful peripheral neuropathy.  The examiner further noted 
that the veteran was status post right foot amputation [sic].  
The veteran was also said to be closely followed at a VA foot 
preservation clinic.  Those records have not been obtained 
and associated with the claims folder.  On remand the records 
must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran has not provided medical evidence earlier than 
1987.  In order to establish service connection for his 
diabetes mellitus, and the disorders claimed as secondary to 
his diabetes, he needs to provide or identify evidence to 
show he was exposed to herbicides in service, his diabetes 
mellitus originated in service, or that it was manifested 
within one year after service.  None of the private medical 
evidence submitted supports his claim.  Further, a March 1996 
entry from St. Vincent's said that the veteran's diabetes 
mellitus was probably secondary to his use of Prednisone.  
The veteran should provide evidence of the earliest signs and 
symptoms, and/or diagnosis of diabetes mellitus as well as 
competent evidence linking it to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any and all sources of treatment 
for the issues on appeal.  In particular, 
the veteran should be asked to identify 
the earliest VA treatment for his 
diabetes mellitus, amputation of the 
toes, and peripheral neuropathy.  The VA 
treatment records referenced in the July 
1999 VA examination report must be 
obtained.  The RO should attempt to 
obtain any outstanding pertinent 
treatment records identified by the 
veteran or have the veteran submit the 
records himself.  The RO should also 
obtain VA treatment records pertaining to 
the veteran that are dated from June 11, 
2003, to the present.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


